353 S.W.3d 5 (2011)
John BUFF, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95673.
Missouri Court of Appeals, Eastern District, Division Four.
August 30, 2011.
Application for Transfer to Supreme Court Denied October 27, 2011.
Application for Transfer Denied December 20, 2011.
Gary E. Brotherton, Columbia, MO, for appellant.
*6 Chris Koster, Atty. Gen., Jamie P. Rasmussen. Asst. Atty. Gen., for respondent.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
John Buff appeals the motion court's denial of his motion to reopen post-conviction proceedings. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(5).